.

.
          I
                                   THE   AITORNEY    GENERAL
    -                                       OF TEXAS
                                         AUSTIN.   ‘l%ZCAS   78711
    .
          JOaN       L.    BlLxA
        AT-I-ORNEY        oENER-             June 6, 1977




                     The Honorable Dan R. Beck                  Opinion No. H- 1010
                     County Attorney
                     County of Fayette                          Re: Whether a county and
                     La Grange, Texas 78945                     city may loan revenue
                                                                sharing funds to a student
                                                                to finance his medical
                                                                education in return for
                                                                a promise that he will
                                                                serve as county health
                                                                officer and maintain
                                                                practice in the city for
                                                                a specified time after
                                                                licensing.

                     Dear Mr. Beck:

                          You have asked our opinion whether Fayette County and
                     the City of Flatonia may loan federal revenue sharing funds
                     to a medical student in exchange for the student's contractual
                     promise that he will serve as the county's health officer
                     and maintain a private practice of medicine in Flatonia for
                     a period of five years after he is licensed. The loan would
                     be in an aggregate amount of $12,000, of which the student
                     would be required to repay $9,000, without interest, after
                     graduation.  The remaining $3,000 debt would be discharged
                     in partial consideration for his services. You state that
                     Flatonia presently has no clinic, no physicians, and no
                     medical facilities.

                          We have previously addressed the constitutionality of
                     a program similar to the one you propose in Letter Advisory
                     No. 90 (1975). In that document we found no constitutional
                     infirmity in a proposal under which a loan from the Texas
                     Opportunity Plan Fund to a medical student might be canceled
                     upon his employment by one of several state agencies.  The
                     proposal considered there has now been enacted as section
                     52.40 of the Education Code. Although your inquiry involves
                     political subdivisions of the state, rather than state agencies,




                                                      p. 4173
                                                                   \       .

The Honorable Dan R. Beck - page 2   (H-1010)
                                                                       r




                                                                       I
we nonetheless consider the reasoning of Letter Advisory No.
90 to be in point. We' found no violation of either sections
51 or 55 Of article 3 of the Texas constitution in that opi-
nion:

             In our view a doctor or psychologist
          gives adequate consideration for the
          partial or total release of his obligation
          by serving the State in his professional
          capacity. We see no meaningful distinction
          between higher salaries and this form of
          compensation for public service.

     Although political subdivisions are also subject to
article 3, section 52 of the constituticn, the applicable
language is the same as found in sections 50 and 51 of
article 3:

             Sec. 50. The Legislature shall have no
          power to give or tc, lend, or to authorize the
          giving or lending, of the credit of the State
          in aid of, or to any person . . . or to pledge
          the credit of the State in any manner whatso-
          ever . . . .

             Sec. 51. The Legislature shall have no
          power to make any grant or authorize the
          making of any grant of public moneys to any
          individual . . . .

             Sec. 52. The Legislature shall have no
          power to authorize any county, city, town or
          other political corporation or subdivision of
          the State to lend its credit or to grant public
          money or thing of value in aid of, or to any
          individual . . . .

     We have previously said that these provisions of the
constitution would not prevent the establishment of a program
to guarantee student loans, upon a finding that a public purpose
would thereby be accomplished, provided the program included
sufficient controls to assure that the public purpose would
actually be served, and upon assurance that the contracting
governmental entity would receive adequate consideration or
benefit for the services provided to private parties. Letter
                          See also Attorney General Opinions
Advisory No. 119 (1977). --




                         p. 4174
                     ._       -

            .             .


”
                .’


        ,


,



                          The Honorable Dan R. Beck - page 3    (H-1010)


    .
                          H-445: H-416; H-403 (1974). We believe the same standards
                          are applicable to the program you propose. We have previously
                          concluded that the establishment, staffing and operation of
                          a community medical clinic constitutes a public purpose,
                          Attorney General Opinion H-912 (1976), and that professional
                          service by a physician constitutes sufficient consideration to
                          justify the partial release of his debt. Letter Advisory
                          No. 90 (1975). The program you propose presents no constitu-
                          tional infirmity, per se, provided it includes, contractually
                          or otherwise, sufficient safeguards that its public purpose
                          will actually be served. Any such contract will need to be
                          examined to determine the adequacy of such safeguards.

                               We likewise perceive no question as to the authority
                          of a city or county to appropriate and expend money for a
                          program to promote the public health. See V.T.C.S. arts.
                          1015; 4418f. Expenses necessary to maintain the public health
                          are "priority expenditures" forwhich federal revenue sharing
                          funds received before January 1, 1977, could be spent. Pub.
                          L. No. 92-512, tit. I, 9 103, 86 Stat. 919 (formerly 31 U.S.C.
                          s 1222). With the repeal of the requirement that such funds
                          be used only for "priority expenditures," Pub. L. No. 94-488,
                          S 3(a), 90 Stat. 2341, we believe it clear that revenue sharing
                          funds may be utilized for a program such as you propose.

                                We are aware that article 3, section 50a of the consti-
                          tution authorizes the legislature to establish a State Medical
                          Education Fund to provide grants and loans to students desiring
                          to practice medicine in the rural areas of the state. We do not
                          believe, however, that this constitutional provision or article
                          4498c, V.T.C.S., which establishes the State Rural Medical
                          Education Board, prevent Fayette County and the City of Flatonia
                          from undertaking the program you propose. Neither article 3,
                          section 50a of the constitution nor article 4498c indicate any
                          intention to preempt the field as to assisting medical students
                          who agree to practice medicine in rural areas. Subdivisions of
                          the state may, where otherwise authorized, validly undertake
                          programs to promote the public health, safety or welfare, even
                          though the legislature may also act on the subject, so long as
                          local programs and regulations are not inconsistent with the
                          constitution or general legislation.   City of Weslaco v. Melton,
                          308 S.w.Zd 18 (Tex. 1957); Ex parte Mooney, 291 S.W. 246 (Tex.
                          Crim.  App. 1927). Corn are Tex. Const. art. 16, 5 39 with
                          v.T.c.S. art. 6145.T+-




                                                      P. 4175
                                                               .


                                                           5       .




The Honorable Dan R. Beck - page 4   (H-1010)



                     SUMMARY
          Providing sufficient safeguards are
          provided to guarantee that such public
          purpose will be served, Fayette County
          .and the City of Flatonia may loan fed-
          eral revenue sharing funds to a medical
           student in exchange for the student's
          contractual promise that he will serve
          as the county's health officer and
          .maintain a private practice of medi-
          tine in the city for five years after
          he is licensed, and a portion of the
          loan may be discharged in partial con-
          sideration for the physician's services
          during the five year period.

                                ery truly yours,


                                   K&
                               JOHN L. HILL
                               Attorney General of Texas
                         &




DAVID M. KENDALL'. First Assisthnt




Opinion Committee

km1




                         p. 4176